DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tension members oriented in the track body to transmit tensile forces in both a transverse and longitudinal direction relative to the track body as set forth in claim 6, and the steel cables arranged to transmit forces in the transverse and longitudinal direction as set forth in claim 24 must be shown or the feature(s) canceled from the claim(s).  Note Applicant’s steel cables 21 in Fig. 1 are shown to be arranged to only transmit tensile forces in the longitudinal direction.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
2.	Claim 6 is objected to because of the following informality: The term “grouse” in line 10 should be replaced with the term -- grouser -- to correct a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 30, there is insufficient antecedent basis for “the steel cables”.

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 12, 14 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, both claims 12 and 14 fail to further limit the subject matter of independent claim 6, and claim 29 fails to further limit the subject matter of dependent claim 24.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

11.	Claims 6, 12-15, 17, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lussier et al. (US 2015/0042152 A1; hereinafter “Lussier”; previously cited) in view of Katoh et al. (US 5,593,218; hereinafter “Katoh”; previously cited) and Brazier (US 2012/0161511 A1; newly cited).
	Lussier discloses a rubber caterpillar track 22 comprising: a track body 36, said track body extending in a transverse Y direction and a vertical Z height direction and a longitudinal direction perpendicular thereto (Figs. 2 and 3); said track body with a plurality of outer profiling elements 581-58T which are directed outwardly away from the track body; each of the plurality of outer profiling elements comprises an outwardly directed grouser body (radially outer portion of 581 which is analogous to portion 110 of drive/guide lug 481) and a grouser root (radially inner portion of 581 which is analogous to portion 120 of drive/guide lug 481), said grouser root connecting the grouser body to the track body (Figs. 10A and 10B; note that while Figs. 10A and 10B and the corresponding description in paragraphs [0085]-[0103]) refer to material profile of the drive/guide lugs 481-48N, paragraph [0198] of Lussier expressly states that the “solutions described above in respect of the drive/guide lugs 481-48N may be similarly applied to the traction lugs 581-58T”); said grouser body and said grouser root composed of and consist of different elastomeric materials (paragraphs [0088], [0094] and [0198]), said grouser root elastomeric material having greater dynamic strength in comparison to the grouser body elastomeric material (paragraphs [0087] and [0198]); said grouser body elastomeric material having abrasion resistance (paragraphs [0091] and [0198]) and damping with respect to an 42 embedded in the track body (paragraph [0041]); said tension members oriented in said track body to transmit tensile forces in a longitudinal direction relative to said track body (evident from Fig. 5 and paragraph [0041]); and the body material and the root material are formed to improve a lifetime and load-bearing capacity of the rubber caterpillar track (evident from at least paragraphs [0091-0093] and [0198]).
	Regarding claim 6, although Lussier further discloses that rubber or various rubber compounds can be used for the material of the grouser body (paragraphs [0043], [0049], [0076], [0088], [0094], [0095] and [0198], Lussier fails to expressly disclose the material comprising natural rubber.
	Katoh, however, teaches a rubber track in which the outer profiling elements 2 can be formed from a material comprising natural rubber (lines 28-30 of col. 3 and lines 13-15 of col. 7).
	It would have been obvious to one having ordinary skill in the art to have modified the rubber track of Lussier by forming the grouser body from a material that comprises natural rubber, such as taught by Katoh, as a well-known grouser body material that would achieve predictable and desired material properties such as good flexibility.
	Regarding claim 6, although Lussier further discloses that rubber or various rubber compounds can be used for the material of the grouser root (paragraphs [0043], [0049], [0076], 
	Katoh, however, teaches a rubber track in which the outer profiling elements 2 can be formed from a material consisting of natural rubber (lines 28-30 of col. 3 and lines 13-15 of col. 7).
	It would have been obvious to one having ordinary skill in the art to have modified the rubber track of Lussier by utilizing natural rubber for the rubber material of its carbon black reinforced grouser roots from a natural rubber, such as taught by Katoh, as a well-known grouser root material that would achieve predictable and desired material properties.
	Further regarding claim 6, Lussier fails to expressly disclose the grouser body elastomeric material having higher grip with respect to an underlying surface in comparison to the grouser root elastomeric material.
	Brazier, however, teaches grouser bodies 31 being constructed to “optimally grip” the underlying surface (paragraph [0044]).
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the rubber caterpillar track of Lussier, as modified by Katoh, to have formed the grouser body elastomeric material to have higher grip with respect to an underlying surface in comparison to the grouser root elastomeric material to ensure that the track has desired tractive properties so it is able to appropriately grip the underlying surface.
	Further regarding claim 6, although Lussier fails to expressly disclose the grouser root elastomeric material having less heat build up and better bonding of the elastomeric material to 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
and 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

	Regarding claims 6, 17 and 30, although Lussier teaches a plurality of tension members 42 that are in the form of cables which can be made from metal and are arranged to transmit forces in the longitudinal direction (paragraph [0041]; Fig. 5), Lussier fails to expressly disclose the cables being made from steel and also transmitting tensile forces in a transverse direction.
	Katoh, however, teaches a rubber track that includes a plurality of tension members 3, 3a which are oriented and embedded in the track body to transmit tensile forces in a transverse and longitudinal direction (evident from Fig. 2D), and wherein steel cables can be used for the tension members (lines 49-52 of col. 5).
	It would have been obvious to one having ordinary skill in the art to have modified the rubber track of Lussier by utilizing steel cables for the tensioning cables and orienting the .

12.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lussier in view of Katoh and Brazier, as applied to claim 6 above, and further in view of Tokue (JP 2000-53038 A; previously cited).
	Although Lussier teaches that the thicknesses of the grouser body and grouser root can be varied (paragraphs [0105], [0108], [0109] and [0198]), Lussier fails to expressly disclose the grouser body being substantially thicker than the grouser root in a vertical direction.
	Tokue, however, teaches an outer profiling element in which a grouser body (comprised of 22a and 22b) is substantially thicker than a grouser root at 18 in a vertical direction (Fig. 2).
	It would have been obvious to one having ordinary skill in the art to have modified the rubber track of Lussier, as modified by Katoh and Brazier, by forming the grouser body to be substantially thicker than the grouser root in the vertical direction, such as taught by Tokue, to achieve a desired variation of a material property of the outer profiling element.

13.	Claims 20-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lussier in view of Rodgers et al. (US 6,296,329; hereinafter “Rodgers”; previously cited) and Katoh.
	Regarding claims 20-24 and 29, Lussier discloses all of the limitations (note section 11 above and Fig. 5 of Lussier which shows the grouser body having a narrower top surface than the grouser root) with the exception of the limitations noted below.

	Rodgers, however, teaches a rubber track in which the outer profiling elements 3 can be formed from a material comprising styrene butadiene rubber (lines 1-19 of col. 2).
	It would have been obvious to one having ordinary skill in the art to have modified the rubber track of Lussier by forming the grouser body from a material that comprises styrene butadiene rubber, such as taught by Rodgers, as a well-known grouser body material that would achieve predictable and desired material properties such as high abrasion resistance and resiliency.
Although Lussier further discloses that rubber or various rubber compounds can be used for the material of the grouser root (paragraphs [0043], [0049], [0076], [0088], [0094], [0095] and [0198], are heat resistant (known property of rubber), and that carbon black can be mixed with the rubber (paragraph [0094]) to better reinforce or strengthen the grouser root in comparison to the grouser body (paragraph [0087], Lussier fails to expressly disclose the rubber material comprising a natural rubber.
	Katoh, however, teaches a rubber track in which the outer profiling elements 2 can be formed from a material consisting of natural rubber (lines 28-30 of col. 3 and lines 13-15 of col. 7).
	It would have been obvious to one having ordinary skill in the art to have modified the rubber track of Lussier by utilizing natural rubber for the rubber material of its carbon black reinforced grouser roots from a natural rubber, such as taught by Katoh, as a well-known grouser root material that would achieve predictable and desired material properties.
42 that are in the form of cables which can be made from metal and are arranged to transmit forces in the longitudinal direction (paragraph [0041]; Fig. 5), Lussier fails to expressly disclose the cables being made from steel and also transmitting tensile forces in a transverse direction.
	Katoh, however, teaches a rubber track that includes a plurality of tension members 3, 3a which are oriented and embedded in the track body to transmit tensile forces in a transverse and longitudinal direction (evident from Fig. 2D), and wherein steel cables can be used for the tension members (lines 49-52 of col. 5).
	It would have been obvious to one having ordinary skill in the art to have modified the rubber track of Lussier by utilizing steel cables for the tensioning cables and orienting the tensioning members to transmit tensile forces in a transverse and longitudinal direction, such as taught by Katoh, to provide predictable results for reinforcing and increasing the rigidity of the track in both the transverse and longitudinal direction.

Response to Arguments
14.	It is noted that Applicant has not expressly argued the patentability of the claims over the prior art.


Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617